doubIt DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-6, 9-10, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Knight (US 2004/0089015 – previously cited) in view of Kanazawa (US 4,932,215 – previously cited) and Peterson (US 5,266,020 – previously cited). 

Regarding claim 1, Knight teaches a heating, ventilation, and/or air conditioning (HVAC) system (1, Fig. 1, see paragraph [0020]), comprising: 
a cooling circuit (see the circuit between 2, 6, 16, and 12 in Fig. 1, as noted in terms of refrigerant flow in paragraph [0021]) including a condenser (6, Fig. 1, see paragraph [0021]), a compressor (2, Fig. 1, see paragraph [0021]), an evaporator (12, Fig. 1, see paragraph [0021]), and a three-way valve (29, Fig. 1, see paragraph [0026]), 
wherein the HVAC system is configured to circulate refrigerant through the cooling circuit in a cooling operating mode (see paragraph [0021] which describes the cooling mode); 
a reheat circuit (26, Fig. 1, see paragraph [0024]) including a reheat heat exchanger (32, Fig. 1, see paragraph [0025]), the compressor, the evaporator, and the three-way valve (the circuit can be defined to extend between 26, 16, 12, and 2), wherein the HVAC system is configured to circulate refrigerant through the reheat circuit in a reheat operating mode (see paragraph [0026] which describes the reheat circuit); 
a recovery circuit (60, Fig. 1, see paragraph [0024]) extending between the condenser and the compressor (see Fig. 1, see paragraph [0024]) and including a recovery valve (62, Fig. 1, see paragraph [0024]); and 
a control system (see paragraph [0021] which notes a controller that is not shown in the drawings) configured to send a first signal to the three-way valve to switch the HVAC system from the cooling operating mode and to the reheat operating mode (see paragraphs [0026]-[0027] which notes the controller sends a signal to the three-way valve 29 to switch modes).
Knight does not specifically teach that the control system comprises a time delay relay configured to execute a time delay, and that the control system is configured to execute the time delay relay after sending the first signal; send a second signal to the recovery valve of the HVAC system to recover refrigerant from the cooling circuit at after executing the time delay in order to maintain pressure in the condenser during the time delay.
Peterson teaches a control means which includes a controller (Peterson, Fig. 3, see col. 3, lines 27-35) which includes a time delay relay (Peterson, 49, Fig. 3, see col. 3, lines 27-35) for maintaining a valve to be in an open position for a predetermined time (Peterson, claim 5). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Knight with a time delay relay to execute a time delay with relation to a valve, as taught by Peterson, in order provide greater control over the valves, thereby providing increased optimization capability over the system. 
Knight as modified does not specifically teach that the control system is configured to execute the time delay via the time delay relay after sending the first signal; send a second signal to the recovery valve of the HVAC system to recover refrigerant from the cooling circuit at after executing the time delay in order to maintain pressure in the condenser during the time delay.
The Examiner notes that Knight as modified does teach a signal is sent to the recovery valve of the HVAC system to recover refrigerant from the cooling circuit (see Knight, paragraph [0026] which notes the controller sending a signal to open 62), and while Knight as modified does not specify that this signal is sent after executing the time delay after sending the first signal, there are only two possibilities of when the signal is sent to the recovery valve. Namely, this signal can only be sent at the same time as sending the first signal to switch modes or after. 
However, Kanazawa teaches a control for multi-air conditioner system (Kanazawa, Title) which features setting a time corresponding to a period of recovery control for recovering refrigerant by controlling the opening degree of a control valve during the recovery operation (Kanazawa, col. 2, lines 55-65), wherein the recovery control is executed at a time interval after the start of a heating operation (Kanazawa, col. 4, lines 1-15). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Knight with the teaching of opening the recovery valve after a time delay when switching operation modes, as taught by Kanazawa, as there are only two possibilities of when the recovery valve is opened with the switching of operation modes (i.e. either at the same time of switching or shortly after switching modes) thus making the combination obvious to try to one of ordinary skill in the art, in order to assess the benefits a time delay in opening the recovery valve has on the HVAC system.
The Examiner notes that the limitation: “send a second signal to the recovery valve of the HVAC system to recover refrigerant from the cooling circuit at after executing the time delay in order to maintain pressure in the condenser during the time delay” is met as Knight as modified teaches the sending of a second signal to the recovery valve, and the limitations “to recover refrigerant from the cooling circuit at after executing the time delay in order to maintain pressure in the condenser during the time delay” are intended use limitations and as Knight as modified teaches the structural and control limitations of the claim, the combination is further capable of meeting the intended use of the claimed invention. 

Regarding claim 4, Knight as modified teaches the HVAC system of claim 1, wherein the time delay relay is integral to a main controller of the control system (Peterson, 49, Fig. 3, see col. 3, lines 27-35 which notes the control unit shown in Fig. 3 is integral with the time relay). 

Regarding claim 5, Knight as modified teaches the HVAC system of claim 1, wherein the control system is configured to switch the HVAC system from the cooling operating mode to the reheat operating mode prior to sending the second signal (met through the combination with Kanazawa as noted in the rejection of claim 1 above, as Knight teaches switching from cooling to reheat in paragraph [0026] and Kanazawa teaches the time delay when switching modes). 

Regarding claim 6, Knight as modified teaches the HVAC system of claim 1, wherein the recovery circuit extends from a first location along the cooling circuit upstream of the condenser and downstream of the three-way valve relative to a refrigerant flow through the cooling circuit (see Annotated Fig. A below, see paragraph [0021] which describes fluid flow in cooling mode) and to a second location along the cooling circuit upstream of the compressor relative to the refrigerant flow (see Annotated Fig. A, below and paragraph [0021] which describes fluid flow in the cooling mode).  

    PNG
    media_image1.png
    925
    1104
    media_image1.png
    Greyscale

Regarding claim 9, Knight as modified teaches the HVAC system of claim 1, but does not teach that the time delay is between one second and thirty seconds.  However, the claimed time delay is merely a result-effective variable, the general conditions of which are recognized by the prior art. Namely, the claim requires a certain period of time that the time delay comprises. Since Knight as modified teaches a time delay (see Kanazawa which teaches a time delay of 5 or 10 minutes per col. 4, lines 1-15), it is not considered inventive or patentability distinguishable to determine an optimum or application specific range for the length of the time delay. Further, the Examiner notes that Applicant’s disclosure notes that the time delay can be between 1 second to 10 minutes (see paragraph [0022] in Applicant’s published specification), which is sufficed by Knight as modified. 
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Knight as modified with a time delay between one second and thirty seconds, in order to assess how this time delay benefits the recovery operation. 

Regarding claim 10, Knight as modified teaches the HVAC system of claim 1, but does not teach that the time delay is between five seconds and sixty seconds. However, the claimed time delay is merely a result-effective variable, the general conditions of which are recognized by the prior art. Namely, the claim requires a certain period of time that the time delay comprises. Since Knight as modified teaches a time delay (see Kanazawa which teaches a time delay of 5 or 10 minutes per col. 4, lines 1-15), it is not considered inventive or patentability distinguishable to determine an optimum or application specific range for the length of the time delay. Further, the Examiner notes that Applicant’s disclosure notes that the time delay can be between 1 second to 10 minutes (see paragraph [0022] in Applicant’s published specification), which is sufficed by Knight as modified. 
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Knight as modified with a time delay between five seconds and sixty seconds, in order to assess how this time delay benefits the recovery operation. 

Regarding claim 25, Knight as modified teaches the control system of claim 1, but does not teach that the control system is an external control system, the HVAC system comprises a main control system configured to regulate operation of the compressor, and the external control system is communicatively coupled to the main control system. 
Kanazawa teaches a control for multi-air conditioner system (Kanazawa, Title) which features a controller for regulating operation of the compressor (Kanazawa, Fig. 2, see col. 4 lines 35-40 which notes that the controller 53 controls the compressor) and a controller for controlling a time delay (Kanazawa, Fig. 2, see col. 4, lines 35-56 which notes how controller 52 controls the opening of a recovery valve, see col. 2, lines 57-65 which outlines the recovery control operation which is predicated on the opening/closing of the control valve noted in Fig. 2).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Knight as modified with the teaching of utilizing a main control system for regulating operation of the compressor and a control system coupled to the main control system, as taught by Kanazawa, in order to provide dedicated controllers for different operations thereby providing dedicated control for specific operations which thereby providing a more focused control operation by dividing operations to multiple control elements. 

Regarding claim 27, Knight as modified teaches the HVAC system of claim 1, wherein the control system is configured to send the second signal to the recovery valve to transition the recovery valve from a closed position to an open position (met through the combination as Knight teaches opening the recovery valve 62, see paragraph [0026]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Knight in view of Kanazawa and Peterson, as applied to claim 1, further in view of Wenzel (US 8,517,018 – previously cited).

Regarding claim 3, Knight as modified teaches the HVAC system of claim 1, but does not teach that the time delay relay is external to a main controller of the control system. The Examiner notes that the time relay can only be external or internal to the main controller in order to functionally work in the HVAC system. Wenzel teaches a time delay control can be realized as a mechanical function or the logic may be part of an electronic controller (Wenzel, see col. 8, lines 49-51). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Knight as modified with a time delay relay that is external to a main controller, as taught by Wenzel, as it would be obvious to try in order to assess how positioning the time delay relay external to the main controller effects the desired control function. 

Claims 11-18, 21-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Knight (US 2004/0089015 – previously cited) in view of Kanazawa (US 4,932,215 – previously cited).

Regarding claim 11, Knight teaches a control system (see paragraph [0021] which notes a controller that is not shown in the drawings, further see Fig. 3, paragraph [0018] which notes a control method) for a heating, ventilation, and/or air conditioning (HVAC) system (1, Fig. 1, see paragraph [0020]), wherein the control system comprises: 
a three-way valve (29, Fig. 1, see paragraph [0026]) configured to actuate to direct refrigerant through a cooling circuit (see the circuit between 2, 6, and 12 in Fig. 1) of the HVAC system in a cooling operating mode (see paragraph [0027]) and through a reheat circuit (26, Fig. 1, see paragraph [0024]) of the HVAC system in a reheat operating mode (see paragraph [0026]); 
a recovery valve (62, Fig. 1, see paragraph [0024]) configured to actuate to direct refrigerant from the cooling circuit to a recovery circuit (60, Fig. 1, see paragraph [0024], further see paragraph [0026] which notes the actuation of 62) of the HVAC system; and 
a controller (see paragraph [0021] which notes a controller that is not shown in the drawings) configured to: send a first signal to actuate the three-way valve to switch from the cooling operating mode to the reheat operating mode (see paragraphs [0026]-[0027] which notes the controller sends a signal to the three-way valve 29 to switch modes).- 28 -18-0754-US (JOCI:0649)
Knight does not teach execute a time delay after sending a first signal to actuate the three-way valve to switch from the cooling operating mode and to the reheat operating mode; and 
send a second signal to actuate the recovery valve of the HVAC system after execution of the time delay, 
the controller configured to be communicatively coupled to a main controller of the HVAC system and configured to receive control signals from the main controller, wherein the controller is an external to the main controller.  
The Examiner notes that Knight does teach a signal is sent to the recovery valve of the HVAC system to recover refrigerant from the cooling circuit (see paragraph [0026] which notes the controller sending a signal to open 62), and while Knight does not specify that this signal is at a subsequent time based on the first signal, there are only two possibilities of when the signal is sent to the recovery valve. Namely, this signal can only be sent at the same time as sending the first signal to switch modes or after. 
However, Kanazawa teaches a control for multi-air conditioner system (Kanazawa, Title) with a controller for regulating operation of the compressor (Kanazawa, Fig. 2, see col. 4 lines 35-40 which notes that the controller 53 controls the compressor) and a controller for controlling a time delay (Kanazawa, Fig. 2, see col. 4, lines 35-56 which notes how controller 52 controls the opening of a recovery valve, see col. 2, lines 57-65 which outlines the recovery control operation which is predicated on the opening/closing of the control valve noted in Fig. 2), wherein the controllers communicate with each other (Kanazawa, col. 3, lines 54-62) which features setting a time corresponding to a period of recovery control for recovering refrigerant by controlling the opening degree of a control valve during the recovery operation (Kanazawa, col. 2, lines 57-65), wherein the recovery control is executed at a time interval after the start of a heating operation (Kanazawa, col. 4, lines 1-15). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Knight with the teaching executing a time delay after sending a first signal and sending a signal to actuate the recovery valve after the time delay, as taught by Kanazawa, as there are only two possibilities of when the recovery valve is opened with the switching of operation modes (i.e. either at the same time of switching or shortly after switching modes) thus making the combination obvious to try to one of ordinary skill in the art, in order to assess the benefits a time delay in opening the recovery valve has on the HVAC system. 

Regarding claim 12, Knight as modified teaches the control system of claim 11, wherein the controller is configured to determine the time delay based on one or more operator inputs (see Kanazawa, claim 5 which notes that the time delay is predetermined, and suffices as an operator input as the operator has to predetermine and input the time delay either manually or through program logic), or one or more operating conditions of the HVAC system, or both (these limitations are not required as the claim is claimed in the alternative).  

Regarding claim 13, Knight as modified teaches the control system of claim 11, comprising an additional recovery valve (Knight, 52, Fig. 1, see paragraph [0025]) configured to actuate (Knight, see paragraph [0027] which notes that 52 is actuated) to direct refrigerant from the reheat circuit of the HVAC system to an additional recovery circuit (Knight, 50, Fig. 1, see paragraph [0024]).  

Regarding claim 14, Knight as modified teaches the control system of claim 13, wherein the controller is configured to send the second signal to actuate the additional recovery valve (Knight, see paragraph [0027] which notes that 52 is actuated based on a signal that is analogous to the second signal claimed), after execution of the time delay (met through the combination with Kanazawa).  

Regarding claim 15, Knight as modified teaches the control system of claim 13, wherein the controller is configured to maintain the additional recovery valve in a closed position during operation of the HVAC system (Knight, see paragraph [0026] where the additional recovery valve 52 is closed). The Examiner notes that “the recovery valve, or both” is not required as the claim is claimed in the alternative.  

Regarding claim 17, Knight as modified teaches the control system of claim 11, wherein the recovery circuit extends from a first location along the cooling circuit upstream of a condenser and downstream of the three-way valve relative to a refrigerant flow through the cooling circuit (see Annotated Fig. A below, see paragraph [0021] which describes fluid flow in cooling mode) and to a second location along the cooling circuit upstream of a compressor relative to the refrigerant flow (see Annotated Fig. A, below and paragraph [0021] which describes fluid flow in the cooling mode).    

    PNG
    media_image1.png
    925
    1104
    media_image1.png
    Greyscale

Regarding claim 18, Knight teaches a heating, ventilation, and/or air conditioning (HVAC) system (1, Fig. 1, see paragraph [0020]), comprising: 
a cooling circuit (see the circuit between 2, 6, and 12 in Fig. 1) including a condenser (6, Fig. 1, see paragraph [0021]), a compressor (2, Fig. 1, see paragraph [0021]), an evaporator (12, Fig. 1, see paragraph [0021]), and a three-way valve (29, Fig. 1, see paragraph [0026]), wherein the HVAC system is configured to circulate refrigerant through the cooling circuit in a cooling operating mode (see paragraphs [0021] and [0027]); 
a reheat circuit (26, Fig. 1, see paragraph [0024]) including a reheat heat exchanger (32, Fig. 1, see paragraph [0027]), the compressor, the evaporator, and the three-way valve (the circuit can be defined to extend between 26, 16, 12, and 2), wherein the HVAC system is configured to circulate refrigerant through the reheat circuit in a reheat operating mode (see paragraph [0026] which describes the reheat circuit); 
a first recovery circuit (60, Fig. 1, see paragraph [0024] extending between the condenser and the compressor (see Fig. 1, see paragraph [0024]) and including a first recovery valve (see Fig. 1, see paragraph [0024]); 
a second recovery circuit (50, Fig. 1, see paragraph [0024]) extending between the reheat heat exchanger and the compressor (see Fig. 1) and including a second recovery valve (Knight, 52, Fig. 1, see paragraph [0025]); and 
an control system (see paragraph [0021] which notes a controller that is not shown in the drawings) is configured to send a first signal to the three-way valve to switch the HVAC system from the cooling operating mode to the reheat operating mode (see paragraphs [0026]-[0027] which notes the controller sends a signal to the three-way valve 29 to switch modes).
Knight does not teach:
a main control system configured to regulate the operation of the compressor; and
an external control system communicatively coupled to the main control system, wherein the external control system, the external control system is configured to subsequently send a second signal to the first recovery valve to recover refrigerant from the cooling circuit after a time delay calculated based on the first signal to maintain a pressure in the condenser during the time delay.
The Examiner notes that Knight does teach a signal is sent to the first recovery valve of the HVAC system to recover refrigerant from the cooling circuit (see paragraph [0026] which notes the controller sending a signal to open 62), and while Knight does not specify that this signal is at a subsequent time based on the first signal, there are only two possibilities of when the signal is sent to the recovery valve. Namely, this signal can only be sent at the same time as sending the first signal to switch modes or after. 
However, Kanazawa teaches a control for multi-air conditioner system (Kanazawa, Title) which features a controller for regulating operation of the compressor (Kanazawa, Fig. 2, see col. 4 lines 35-40 which notes that the controller 53 controls the compressor) and a controller for controlling a time delay (Kanazawa, Fig. 2, see col. 4, lines 35-56 which notes how controller 52 controls the opening of a recovery valve, see col. 2, lines 57-65 which outlines the recovery control operation which is predicated on the opening/closing of the control valve noted in Fig. 2, col. 3, lines 54-62 which discusses how the controllers communicate), further featuring a control of setting a time corresponding to a period of recovery control for recovering refrigerant by controlling the opening degree of a control valve during the recovery operation (Kanazawa, col. 2, lines 57-65), wherein the recovery control is executed at a time interval after the start of a heating operation (Kanazawa, col. 4, lines 1-15). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Knight with the teaching of opening the recovery valve at a subsequent time after switching operation modes, as taught by Kanazawa, as there are only two possibilities of when the recovery valve is opened with the switching of operation modes (i.e. either at the same time of switching or shortly after switching modes) thus making the combination obvious to try to one of ordinary skill in the art, in order to assess the benefits a time delay in opening the recovery valve has on the HVAC system. Further, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Knight as modified with the teaching of utilizing a main control system for regulating operation of the compressor and a control system coupled to the main control system, as taught by Kanazawa, in order to provide dedicated controllers for different operations thereby providing dedicated control for specific operations which thereby providing a more focused control operation by dividing operations to multiple control elements. 

Regarding claim 21, Knight as modified teaches the HVAC system of claim 18, but does not teach that the three-way valve is configured to switch the HVAC system from the cooling operating mode to the reheat operating mode in less than two seconds based on receiving the first signal.  
However, the claimed time delay is merely a result-effective variable, the general conditions of which are recognized by the prior art. Namely, the claim requires a certain period of time that the time delay comprises. Since Knight as modified teaches a time delay (see Kanazawa which teaches a time delay of 5 or 10 minutes per col. 4, lines 1-15), it is not considered inventive or patentability distinguishable to determine an optimum or application specific range for the length of the time delay. Further, the Examiner notes that Applicant’s disclosure notes that the time delay can be between 1 second to 10 minutes (see paragraph [0022] in Applicant’s published specification), which is sufficed by Knight as modified. 
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Knight as modified with switching modes in less than two seconds, in order to assess how this time delay benefits the recovery operation. 

Regarding claim 22, Knight as modified teaches the HVAC system of claim 18, wherein the time delay is greater than or equal to two seconds (see Kanazawa which teaches a time delay of 5 or 10 minutes per col. 4, lines 1-15 and suffices the claim).  

Regarding claim 24, Knight as modified teaches the control system of claim 11, wherein the controller is configured to determine the time delay based on one or more operating conditions of the HVAC system, and wherein the one or more operating conditions comprises a relative lengths of the cooling circuit and the reheat circuit (Kanazawa, col. 2, lines 55-65 which notes the time delay is based on a continuation time of the operation which is analogous to the lengths of the circuits). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Knight in view of Kanazawa, as applied to claim 18, further in view of Ares (US 4,711,094 – provided by Applicant in the IDS, previously cited).

Regarding claim 19, Knight as modified teaches the HVAC system of claim 18, but does not teach operating such that a first pressure within the cooling circuit is equal to or greater than a second pressure within the reheat circuit prior to the three-way valve switching from the cooling operating mode to the reheat operating mode.  
Ares teaches a reverse heat reclaim coil (Ares, Title) with equalizing of pressure between the reheat coil and the refrigeration system (Ares, 35, Fig. 1, see col. 4, lines 9-14) in order to preventing hammering. It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Knight as modified, with the equalizing of pressure between the reheat circuit and the cooling circuit, as taught by Ares, in order to prevent hammering (Ares, col. 4, lines 9-14). 


Allowable Subject Matter
Claims 7-8 and claims 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record is Knight (US 2004/0089015) in view of Kanazawa (US 4,932,215) and Peterson (US 5,266,020).
Regarding claim 7, the prior art of record when considered as a whole, either alone or in combination, does not anticipate or render obvious:
an additional recovery circuit extending between the reheat heat exchanger and the compressor and including an additional recovery valve, wherein the control system is configured to: send a third signal to the three-way valve to switch from the reheat operating mode to the cooling operating mode; execute an additional time delay via the time delay relay after sending the third signal; and send a fourth signal to the additional recovery valve of the HVAC system to recover refrigerant from the reheat circuit after executing the additional time delay in order to maintain pressure in the reheat heat exchanger during the additional time delay.
Knight as modified teaches the system of claim 1, but completely lacks the teaching of an additional time delay after sending the third signal, and send a fourth signal to the additional recovery valve of the HVAC system to recover refrigerant from the reheat circuit after executing the additional time delay in order to maintain pressure in the reheat heat exchanger during the additional time delay.
Thus, the modification would not be obvious and the independent claim would not be obvious to modify the prior art structures to have the claimed invention without improper hindsight of claim 7, with dependent claims therefrom are considered allowable. 
Claim 8 is objected based on its dependency to claim 7. 
Regarding claim 26, the closest prior art of record is Knight (US 2004/0089015) in view of Kanazawa (US 4,932,215) and Peterson (US 5,266,020).
the prior art of record when considered as a whole, either alone or in combination, does not anticipate or render obvious: the control system is configured to determine the time delay based on a pressure of the cooling circuit, a pressure of the reheat circuit, or both.  
Knight as modified teaches the control system of claim 1, and teaches the use of a time delay when switching modes, however, the control is completely silent with regard to the time delay being determined based on a pressure of the cooling circuit, a pressure of the reheat circuit, or both. In the Examiner’s opinion, it would not be obvious, in combination with the existing prior art, to apply a modification to result at the limitations of claim 26. 

Response to Arguments
Applicant's arguments filed 2/14/2022 have been fully considered but they are not persuasive. 
Applicant’s argument are directed to the 35 USC 103 rejections made in the previous office action. Applicant asserts that Knight in view of Kanazawa and Peterson does not teach claim 1. Applicant asserts that the use of Peterson does not teach executing a time delay via  a time delay relay and sending a signal to a recovery valve to recover refrigerant from a cooling circuit after executing the time delay. Applicant notes that Peterson teaches a time delay for maintaining an open configuration of a valve 24 and opening valve 33 to ensure velocity of melted plastic, and teaches nothing with regard to recovery. See Applicant Remarks, pages, 10-11. The Examiner has considered the argument and disagrees with the premise of the argument as Peterson is not utilized to teach the time delay with recovery of refrigerant, but to rather teach the use of a time delay relay to execute a time delay. The citation of the valve manipulation of Peterson establishes the analogous nature of using a time delay relay to execute a time delay. Therefore, the Examiner disagrees and maintains that Peterson is properly applied to teach a time delay via a time delay relay. 
Applicant further argues that Peterson is non-analogous art. Applicant asserts that the Examiner has improperly applied the test to determine analogous art to Peterson, stating that Peterson is not within the same field of endeavor and does not solve the same problem as Knight. Applicant notes the stated purpose of the Peterson reference being within a different field of endeavor and further notes the differences between problems solved by the present application and Peterson. See Applicant Remarks, pgs. 12-13. The Examiner has considered the argument and respectfully disagrees, as the argument is rooted in continually pointing the fundamental differences in Peterson and the present application, and does not address the use in which Peterson is applied. While Applicant notes that Peterson is not simply using a time delay to execute a time delay relay in regard to valve control, which is stated by the Examiner in the previous office action, but that Peterson is directed to the field of injection molding. The Examiner has considered this argument and disagrees, and maintains that the specific way in which Peterson is applied in the rejection is completely within the bounds of what is analogous art, as the combination necessitates needing a time delay relay to execute a time delay, the manner of application from Peterson to Knight is within reason as the totality of Peterson is not required by the combination, but simply the basic teaching that was missed by Knight. The Examiner maintains that interpretation of analogous/non-analogous art is not a binary process but requires the context of how the art is combined. The use and field of endeavor that Peterson is in is not germane to the combination, as the combination is simply to establish the use of a time delay relay to execute a time delay. 
Applicant further argues the motivation to combine Peterson with Knight as a conclusory statement. Applicant further asserts the same arguments made with respect to Peterson by stating the differences in the problems Knight is directed to and the problem Peterson is directed to. Applicant asserts there is no articulated reasoning with a rational underpinning as required to explain why one of ordinary skill would have modified Knight with Peterson. The Examiner has considered the argument and respectfully disagrees, as the combination is rendered obvious as Knight switches modes by cycling the recovery valve on and off, but lacks the teaching of using a time delay. The addition of a time delay merely enhances the level of control over the system, and thereby adds increased optimization capability as there is a degree of variance that can be added beyond simply cycling the recovery valve on and off. 
Applicant further argues the Kanazawa reference and asserts that Kanazawa does not teach the control system. Applicant asserts that Kanazawa teaches adjusting a control valve that is already open for an indoor unit being intercepted and does not appear to teach sending a signal to the control valve after a time interval in order to enable recovery of refrigerant after the time interval. The Examiner has considered the argument but finds the argument to be a piecemeal analysis of the combination, as Knight teaches sending of a second signal to the recovery valve, and Kanazawa is used to teach the time delay on a valve during a recovery operation. The contended limitations of the Applicant are intended use limitations, and as the resultant combination of Knight as modified teaches the structures/controls needed for the claim, Knight as modified is capable of meeting the use of “enabling recovery of refrigerant after the time interval.”
Applicant further argues the rejections of claims 11 and 18. Applicant asserts that Kanazawa does not teach “a controller configured to be communicatively coupled to a main controller of the HVAC system and configured to receive control signals from the main controller, wherein the controller is further configured to: execute a time delay after sending a first signal to actuate the three-way valve to switch from the cooling operating mode to the reheat operating mode; and send a second signal to actuate the recovery valve of the HVAC system after execution of the time delay, wherein the controller is external to the main controller.” Applicant further asserts the same argument that Kanazawa does not teach enabling recovery of refrigerant after a time interval, see Applicant Remarks, pg. 19. The Examiner considered this argument but refers Applicant above where this is addressed. 
Applicant argues that the alleged main controller 53 of Kanazawa is a main controller of an HVAC system, or that the control 52 receives control commands from 53. The Examiner has considered the argument and notes that the limitations that Applicant argues are not present in claim 11. Further, the claim never defines what makes a controller a “main” controller of the HVAC system, however, it is noted that 53 controls the compressors of the outdoor unit and without control of the compressors the HVAC system would be pointless thereby making 53 akin to a main controller. Further col. 3, lines 54-62 clearly describe how 52 receives commands from 53 (in this situation being, 53 initiating recovery operation control sent from 53 to 52). As such, the rejection is maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEL N BABAA/            Examiner, Art Unit 3763